Title: To Thomas Jefferson from Caspar Wistar, 10 April 1802
From: Wistar, Caspar
To: Jefferson, Thomas


            Dear Sir
              Philada. Apl. 10. 1802—
            I have delayed my reply to your favour of March 22d. in order to inform myself more fully respecting some of the heads of your inquiry— My acquaintance with Dr Barnwell commenced about a year & a half since, in consequence of a communication he made to the A.P.S., which was ordered to be published, but was lost by the Printer. He has since then sometimes visited me, & conversed respecting medicine, but I have only seen his practice in a single case.
            From his conversation I learn that he has made several voyages to Asia in the medical service of the British East India Company, & that he has thought & read a great deal upon the diseases of warm climates; he has also read much on medicine generally.
            From his conversation I have likewise derived an opinion that his practice was successful, & that he was treated with respect by the Physicians who superintend the medical affairs of the East India Company.
            
            As to his moral character I can say nothing from my own knowledge, & he is so much a stranger here, that but few persons know him. He was introduced to our friend Mr Patterson about the year 1792 soon after his arrival from Ireland—Mr P. has seen him frequently since then, & considers his conduct as uniformly correct & regular, & as an instance mentions that the Doctor when stationed (as Surgeon in the service of the United States) at Norfolk, happened to be in Philadelphia, upon furlough, at the time a yellow fever appeared at Norfolk, & that he instantly repaired to his Post. Another Gentleman who had some knowledge of a case which the Doctor attended, considers him as very attentive & very successfull, but as extremely attached to his own opinions, & disposed to attend but little to those of others who differ in sentiment from him.
            Having thus stated to you my opportunities of forming an opinion, I will add that my opinion is certainly very favourable, as he seems to possess three great requisites, viz Experience, Knowledge of the experience of others, and Assiduity,—his experience seems to be of that kind which will be wanted in the place under consideration, as it has been acquired by voyages to very warm parts of the Globe. Under these Circumstances I cannot but regard him as an acquisition for the place, & would certainly appoint him, (if I were to make an appointment) in preference to any one I recollect that would be willing to engage in the business. At the same time I ought to add that I feel some solicitude on the subject, as these sentiments are the result of conversations, & not of a knowledge of his practice, & as he does not appear to have acquired much knowledge of the World & therefore may not avoid those difficulties in the regulation & management of a Hospital which will arise in the way of every one, but may be avoided by management & address—This last circumstance arises from his recluse & studious habits, which probably will dispose him to devote himself to his business, & this probability is increased by the ardour which he shows in the cultivation of medical Science.
            This sir is a full, candid, & unreserved, account of all that I know respecting the gentleman in question, & I assure you that your injunctions were unnecessary, for the importance of the subject must excite very strong sensations indeed in the mind of every person of reflection, & your truly paternal solicitude has produced in me such sentiments of grateful respect as would effectually do away every thing like reserve.
            Impressed with these sentiments I beg leave to assure you of the warmest good wishes of your affectionate friend
            Caspar Wistar Jr
           